DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 13, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment after final action and remarks, filed on October 13, 2020, have been noted.

Priority:  12/13/2016
Status of Claims:  Claims 1 – 3, 6 – 15 and 17 – 20 are pending.  Claims 1, 14, 18 and 19 have been AMENDED.  Claims 5 and 16 have been CANCELLED, with Claim 4 having previously been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 14 and 19 contain the terms of “improving the overall bandwidth performance of the system” (see Claim 1, line 43.)
The Examiner notes that terminology of “bandwidth performance” does not appear in the specification.  The Examiner also notes that the term “bandwidth” appears in the specification in only one place, at specification paragraph 25, and is referenced in merely a general fashion.  Specification paragraph 25 simply identifies in-part, that information may be processed and the results may then be used to initiate workflows relative to “performance of the system associated with message storage requirements and/or bandwidth considerations.”  The specification neither adequately identifies “bandwidth performance”, nor contains any metrics as to improving bandwidth performance.  Claims 2, 3, 6 – 13, 15, 17, 18 and 20 are rejected on the basis of dependency.   

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system for processing of risk relationships, containing a set of assignment manager identifiers, manager identifiers being linked to relationship identifiers, containing a set of electronic data records between an enterprise and an entity, retrieve a selected electronic data record, determine a priority value of the risk relationship, arrange for the identifier to be assigned, generate a set of tasks, calculate a scheduled task date, assign the tasks, exchange messages, establishing a communication link, and receive information responsive to an action taken.  The limitations of processing risk relationships, containing identifiers, linking, retrieving, determining, arranging, generating, calculating, assigning, exchanging and receiving information responsive to an action taken, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computer system, processor, memory, a communication port, a network, and a screen display to perform operations.  The generic 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2, 3 and 6 – 13 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3 and 6 – 13 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing risk relationships, containing identifiers, linking, retrieving, determining, arranging, generating, calculating, assigning, exchanging and receiving information responsive to an action taken is not an inventive concept.
Independent process Claim 14 and independent system Claim 19 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not 
Claims 15, 17, 18 and 20 dependent from Claims 14 and 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 15, 17, 18 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing risk relationships, containing identifiers, linking, retrieving, determining, arranging, generating, calculating, assigning, exchanging and receiving information responsive to an action taken is not an inventive concept 
Therefore, Claims 1 – 3, 6 – 15 and 17 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 3, 6 – 15 and 17 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claims 1 and 19 to overcome an Examiner’s objection as to awkward language, with adjustment by striking: “of”.  The Examiner’s objection of Claims 1 and 19 as to awkward language, is withdrawn.
Applicant has amended Claims 1, 14 and 19 to overcome an Examiner’s objection as to a typo, with adjustment of language by adding: “and”.  The Examiner’s objection of Claims 1, 14 and 19 as to the subject typo, is withdrawn.
Applicant has amended independent Claims 1, 14 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not 
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s reference to various District Court cases is unpersuasive, in that the referenced cases are not precedential, along with the subject matter of the individual cases being fact specific.
Claims 1, 14 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 14 and 19, along with claims dependent from Claims 1, 14 and 19, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 3, 6 – 15 and 17 – 20. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claims 1, 14 and 19 are non-obvious under USC 103 over prior art of record (see paper number 20200609 & PTO 892), particularly, the limitation(s) – regarding processing of risk relationships for an enterprise, comprising an assignment computer store containing a set of internal assignment manager identifiers, each internal assignment manager identifier being linked to a plurality of internal relationship handler identifiers, and each internal relationship handler identifier being linked to a plurality of relationship identifiers between the enterprise and entities, a risk relationship computer store containing a set of electronic data records each representing a risk relationship between the enterprise and an entity, each electronic data record including a relationship identifier and a set of relationship characteristic values with at least one characteristic value being a priority value for that risk relationship, an automated risk relationship management platform, coupled to the assignment computer store and the risk relationship computer store including a computer processor and a computer memory, coupled to the computer processor, storing instructions that when executed by the computer processor, cause the automated risk relationship management platform to retrieve a selected electronic data record from the risk relationship computer store, determine that the priority value of the risk relationship represented by the selected electronic data record is both above a pre-determined minimum threshold priority value and below a pre-determined maximum threshold priority value, responsive to said determination arrange for the selected relationship identifier to be assigned to one of the internal assignment manager identifiers and a linked internal relationship handler identifier in the assignment computer store, automatically generate a set of tasks for the risk relationship associated with the selected electronic data record, automatically calculate a scheduled task date for each automatically generated task, and assign the set of tasks to the assigned internal relationship handler identifier, wherein the selected risk relationship is associated with a potential inception 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGill et al., U.S. 2017/0024827 identifies a computer system to facilitate risk processing for an insurance related entity, relationship attributes and relationship identifiers between enterprises and entities, benchmarking values, a processor with memory and communication capability operating in a network, retrieval of selected transaction data, potential 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
April 6, 2021